IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 February 18, 2009
                                No. 08-30263
                             Conference Calendar              Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

WILLIAM F PRITCHARD, JR

                                            Defendant-Appellant


                 Appeal from the United States District Court
                    for the Western District of Louisiana
                         USDC No. 6:04-CR-60063-2


Before HIGGINBOTHAM, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
      William F. Pritchard, Jr., appeals from his sentence following his guilty
plea conviction for conspiracy to traffic in unauthorized sound recordings of live
musical performances. He argues that the district court erred by ordering him
to pay restitution to the Recording Industry Association of America (RIAA). He
contends that the Government failed to prove by a preponderance of the evidence
that the RIAA was an identifiable victim that suffered any actual pecuniary loss



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-30263

resulting from his conduct. Pritchard stipulated in his plea agreement that he
was liable for restitution to the RIAA under 18 U.S.C. § 3663A. In light of this
stipulation, the district court did not err in ordering Pritchard to pay restitution
to the RIAA. See § 3663A(a)(1), (3).
      Accordingly, the district court’s judgment is AFFIRMED.




                                         2